Citation Nr: 0824695	
Decision Date: 07/23/08    Archive Date: 07/30/08

DOCKET NO.  07-39 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
arteriosclerotic heart disease.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for bilateral tinnitus.

4.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
depression.

5.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
low back disorder.

6.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
post-traumatic stress disorder (PTSD).

7.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
hypertension.
8.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
bilateral knee disorder.

9.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The veteran had active service from January 1945 to November 
1946 and from February 1951 to May 1952.

This appeal to the Board of Veterans' Appeals (Board) arose 
from rating decisions of the Regional Office (RO) of the 
Department of Veterans Affairs (VA) in Togus, Maine.  A 
December 2006 rating decision denied service connection for 
bilateral hearing loss and tinnitus, and a May 2007 rating 
decision determined new and material evidence was not 
received to reopen claims for service connection for heart 
disease, depression, a low back disorder, PTSD, hypertension, 
and the bilateral knee disorder.  The veteran perfected 
appeals to both rating decisions.

The veteran appeared at a Travel Board hearing via video 
conference in June 2008 before the undersigned Veterans Law 
Judge.  A transcript of the hearing testimony is associated 
with the claims file.

In the decision below the Board denies all of the claims on 
appeal except the petition to reopen the PTSD claim.  It is 
reopened and, for the reasons discussed in the REMAND portion 
of the document below, REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC, for further 
development and a de novo review on the merits.

For good cause shown - the veteran's age, the Board advanced 
his case on the docket.  See 38 U.S.C.A. § 7107 (West 2002 & 
Supp. 2008); 38 C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

1.  A June 2005 rating decision denied entitlement to service 
connection for PTSD, hypertension, depression, a bilateral 
knee disorder, a low back disorder, and a heart disorder 
which, in the absence of an appeal, became final and binding 
on the veteran.

2.  The evidence submitted since the June 2005 rating 
decision, by itself, or when considered with the previous 
evidence of record, does not relate to an unestablished fact 
necessary to substantiate the claim for entitlement to 
service connection for hypertension, depression, a bilateral 
knee disorder, a low back disorder, and a heart disorder, and 
does not raise a reasonable possibility of substantiating 
either claim.

3.  The evidence submitted since the June 2005 rating 
decision, by itself, or when considered with the previous 
evidence of record, does relate to an unestablished fact 
necessary to substantiate the claim for entitlement to 
service connection for PTSD and raises a reasonable 
possibility of substantiating the claim.

4.  The preponderance of the probative evidence indicates 
that a bilateral hearing loss is not related to an in-service 
disease or injury, or a service-connected disability.

5.  The preponderance of the probative evidence indicates 
that bilateral tinnitus is not related to an in-service 
disease or injury, or a service-connected disability.


CONCLUSIONS OF LAW

1.  The June 2005 rating decision is final.  New and material 
evidence has not been received to reopen the claim for 
service connection for heart disease.  38 U.S.C.A. §§ 5103A, 
5108, 7105 (West 2002 and Supp. 2008); 38 C.F.R. § 3.156(a) 
(2007).

2.  Bilateral hearing loss was not incurred in or aggravated 
by active service, nor may a sensorineural hearing loss be 
presumed to have been incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 
5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309(a).

3.  Bilateral tinnitus was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 
5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309(a).

4.  The June 2005 rating decision is final.  New and material 
evidence has not been received to reopen the claim for 
service connection for depression.  38 U.S.C.A. §§ 5103A, 
5108, 7105; 38 C.F.R. §§ 3.156(a); § 3.159.

5.  The June 2005 rating decision is final.  New and material 
evidence has not been received to reopen the claim for 
service connection for a low back disorder.  38 U.S.C.A. §§ 
5103A, 5108, 7105; 38 C.F.R. §§ 3.156(a), 3.159.

6.  The June 2005 rating decision is final.  New and material 
evidence has been received to reopen the claim for PTSD.  
38 U.S.C.A. §§ 5103A, 5108, 7105; 38 C.F.R. §§ 3.156(a), 
3.159.

7.  The June 2005 rating decision is final.  New and material 
evidence has not been received to reopen the claim for 
hypertension.  38 U.S.C.A. §§ 5103A, 5108, 7105; 
38 C.F.R. §§ 3.156(a), 3.159.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  In letters of October 2006 
and March 2007, VA notified the veteran of the information 
and evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant, what part VA will attempt to 
obtain, how disability ratings and effective dates are 
assigned in the event service connection is granted, and what 
type evidence would constitute new and material evidence, 
including the reason his prior claims were denied.  The Board 
finds both letters were time- and content-compliant.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, all VCAA notice 
requirements were complied with.

VA has also fulfilled its duty to assist the veteran in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  Assistance included informing the veteran of 
the fact that his service treatment records were fire-related 
and exerting efforts to obtain available alternative records.  
See Kowalski v. Nicholson, 19 Vet. App. 171, 179  (2005).  
Further, the veteran was afforded a meaningful opportunity to 
participate in the adjudication of the claims, including the 
opportunity to present pertinent evidence and testimony, and 
he informed the RO that there was no further evidence to 
obtain or submit.  In sum, there is no evidence of any VA 
error in notifying or assisting him that reasonably affects 
the fairness of this adjudication.

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Service Connection

Hearing Loss and Tinnitus

Governing Law and Regulation

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).  

Where a veteran served continuously for ninety (90) days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and arthritis, sensorineural hearing 
loss, heart disease, hypertension, or psychosis, becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§  
3.307, 3.309.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Analysis

In addition to exposure to machine gun fire while performing 
duty on Okinawa, Japan, the veteran asserts two primary 
instances of acoustic trauma during his active service.  
While serving in Korea he wandered onto an artillery range 
and sustained trauma from the concussion of an exploding 
round.  When he regained consciousness, his nose was bleeding 
and his ears ringing.  He made his way back to his unit area 
where he was treated by medics.  Transcript, pp. 8-9.  During 
his service with the Air Force he reportedly operated the 
firing range, and was exposed to gunfire and jet noise.  Id., 
at 13.  He noted that he had a hearing loss while serving 
with the Air Force.  As to why no history of complaints or 
disorders were listed at his physical examination for 
separation, he stated that separating troops were informed 
that any soldier who reported an injury or disability would 
be retained on active duty for an additional three to four 
weeks, and he just wanted to get out and go home.  Prior to 
being told that, he noted that he intended to file a 
disability claim for his hearing, knees, and back.  Id., at 
11.

Service treatment records are not available, as the National 
Personnel Records Center advised the RO that the veterans 
service and personnel records were fire related-that is, if 
any records related to him were in fact stored at the center, 
there was a high probability they were destroyed in the 1973 
fire.  The October 1946 Report Of Physical Examination For 
Discharge notes the veteran's hearing was assessed as normal, 
with a notation of 15/15 bilaterally for the whispered voice.  
All other areas were also assessed as normal.

A May 1952 Letter of Commendation from his officer in charge 
confirms the veteran's duty of having managed a firing range 
while in the Air Force.  No other records or documents 
related to his Air Force service are extant.  Following 
discharge from active service, the veteran worked at a paper 
mill for 32 years until his retirement.  He asserts that he 
wore ear protection while employed there.  Transcript, pp. 
18-19.

While the veteran stated he noticed a hearing loss during his 
Air Force service, he never asserted-either in his written 
submissions or his hearing testimony-that he sought 
treatment for a sensorineural hearing loss within one year of 
his discharge from active duty.  He noted that he underwent a 
hearing test at the paper mill, but he did not disclose the 
results.  His representative's questioning of him was 
interrupted by a ringing telephone and, when questioning 
resumed, the representative asked generically, if "anyone 
ever told you had a hearing loss?" to which the veteran 
replied primarily in the affirmative.  Id., pp. 18-20.  While 
the representative may well have had the test administered by 
the paper mill in mind, it is not certain.  Nonetheless, the 
Board will infer that the veteran's testimony related to a 
test administered by the paper mill, but the time frame is 
much too speculative to place it within one year of his 
discharge from service.

The Board finds no evidence of a hearing loss or tinnitus in-
service, and no evidence of a compensably disabling 
sensorineural hearing loss within one year of the veteran's 
discharge from active duty.  Thus, there is no factual basis 
for service connection for hearing loss or tinnitus on either 
a direct or a presumptive basis.  See 38 C.F.R. § 1110; 
38 C.F.R. §§ 3.307, 3.309(a).

VA treatment records of September 2006 note the veteran's 
history of a slow progressing hearing loss and a punctuated 
left ear drum, and his report that he could feel air coming 
out of his left ear when he blew his nose.  The right ear had 
bright red blood in it.

A full examination was conducted in November 2006.  The 
veteran specifically denied symptoms of tinnitus.  
Examination of the right ear revealed a satisfactory tympanic 
membrane and wax was removed.  There was a healed central 
perforation of the left ear, except for a small 12 mm 
perforation inferiorly and no evidence or infection.  Audio 
examination revealed a bilateral sensorineural hearing loss.

As part of his appeal, a Compensation and Pension Examination 
was conducted in August 2007.  The examination report notes 
the examiner's review of the claims file and the veteran's 
medical records.  The examiner noted both the veteran's 
complaint of longstanding occasional ringing in the left ear 
and his denial of that symptom at the November 2006 
examination.  Also noted was the veteran's reported history 
of exposure to machine gun fire, mortar rounds, flight line 
noise, and working at the firing range for four months.  The 
veteran reported he worked around noisy machines during his 
many years at the paper mill, though they were not overly 
noisy.  Recreational noise exposure was home power tools, 
lawn mower, and hunting, but with wear of hearing protection.

For VA purposes, impaired hearing is considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC test are less than 94 percent.  
38 C.F.R. § 3.385.

Both the November 2006 and August 2007 audio test results, as 
well as the examiner's interpretation and assessment, show 
the veteran's bilateral hearing loss as meeting the VA 
standard for disability.  The only remaining issue is whether 
this diagnosed hearing loss is causally linked to the 
veteran's service.

Assessing the veteran's reported history, the examiner 
observed that the whispered voice test administered at the 
time of the appellant's discharge has been shown to be 
unreliable in detecting hearing loss.  In addition to the 
veteran's service and post-service noise exposure history, 
the examiner also noted that the aging process was also a 
factor in his hearing loss.  When the veteran's in-service 
noise exposure was compared to his post-service noise 
exposure, especially the 30-year employment at the paper 
mill, the examiner opined that there was less than a 50-50 
probability his bilateral hearing loss was link to his active 
service.

As concerned the claimed tinnitus, the examiner observed 
there is no subjective or objective way to prove or disprove 
tinnitus.  In light of the veteran's report of longstanding 
occasional left ear tinnitus and his November 2006 denial of 
any tinnitus, the examiner opined there also was less than a 
50-50 probability his tinnitus was causally linked to his 
active service.

The Board finds no competent evidence that undermines the 
examiner's opinion.  The healed and current left ear 
perforation is noted, but neither examiner ventured an 
opinion as to etiology or otherwise linked it to the 
veteran's service.  Thus, the Board is constrained to find 
the preponderance of the evidence is against his claims.  
38 C.F.R. §§ 3.303, 3.307, 3.309(a).  The benefit sought on 
appeal is denied.

New and Material Evidence

Legal Background

The RO received the veteran's claim for service connection 
for PTSD in November 2003.  While his January 2004 VA Form 
21-526 noted he was applying for a nonservice-connection 
pension, the RO processed it as a service connection claim 
for the other disorders or diseases listed on the cover sheet 
as well.

The veteran asserts that the underlying cause of his back 
problems was work he was required to do while breaking down 
barracks formerly occupied by Japanese soldiers in Seoul, 
Korea.  Id.  He noted that the "racks" they slept on were 
quite heavy, and he had to carry them while breaking them up.  
He attributes his duties in Korea as the cause of his 
bilateral knee disability.  According to the veteran, he and 
other U.S. personnel were required to infiltrate the area 
across the 38th Parallel to detect and observe "Korean, 
Russian, and Chinese" patrols.  Whenever any type noise was 
heard, he dropped to his knees very hard and then to the 
prone position to avoid detection by a possible enemy patrol.  
Transcript, p. 7.

He attributes his depression to the stress he endured during 
the infiltration missions.  Further, a buddy was picked up by 
either North Korean or Chinese troops and held for several 
days.  The fear of capture was constantly present.  
Transcript, p. 14.

As noted in the discussion above, the veteran's service 
treatment records are not available.  Following extensive 
efforts to obtain the service treatment records, the RO 
entered a formal finding in May 2005 that they were 
unavailable.  The 1946 Report Of Examination For Discharge 
notes all areas were assessed as normal.  His blood pressure 
reading on the day of examination was within normal limits.

While service treatment records are unavailable, all 
identified private treatment records, however, were obtained.  
Further, the veteran indicated on a June 2004 National 
Archives Form 13055 that he was treated for a nervous 
condition in Seoul, Korea, during his first tour of active 
service.

The National Personnel Records Center reviewed available 
Morning Reports for the unit and dates reported by the 
veteran and found no record of any treatment in Japan for a 
nervous condition.

The veteran's asserts that his hypertension is the result of 
his depression.

Private treatment records of February 1978 note the veteran 
slipped on ice while at work and struck his head.  He also 
injured his neck and back-significantly so, as noted in 
subsequent treatment records.  In June 1978, he underwent a 
cervical laminectomy.  None of the treatment records 
associated with this injury note any history of an in-service 
injury or any opinion or comment to the effect that the 
veteran's neck injury was causally linked to his active 
service.

Other private records of March 1994 note the veteran's 
involvement in a motor vehicle accident and his complaints of 
neck and back pain thereafter.  Records of Dr. Shubert, the 
veteran's primary physician, noted the appellant's 
presentation in October 1989 of left knee discomfort during 
the prior six to eight months.  The veteran denied any 
specific provoking event, and he made no mention of an injury 
during his active service.  Dr. Shubert diagnosed symptomatic 
chondrocalcinosis, which was confirmed by arthroscopy, as was 
a meniscus tear.  

In a December 2002 report, Dr. Shubert noted that he last 
examined the veteran in May 2001, that the appellant's right 
knee was more symptomatic than the left, and that X-Rays 
showed significant degenerative changes in both knees.  He 
offered no opinion as to the etiology of the bilateral knee 
disorder or otherwise indicated it was causally linked to the 
veteran's active service.  Further, none of the medical 
records note any history of pathology or symptomatology 
having manifested within one year of service.

Dr. Shubert's 1989 report on the veteran's left knee also 
noted his medical history of hypertension.  November 1992 
records from Eastern Maine Medical Center note that the 
appellant underwent a coronary artery bypass graft that 
month.  None of the associated records note any history of 
in-service symptomatology or within one year of active 
service, or any opinion or comment that the veteran's heart 
disease was causally linked to his active service.  

November 1992 records from Old Town Family Practice note a 
diagnosis of unstable angina of the left arm, probably 
secondary to the veteran's cervical injury.

A January 2004 report of Dr. Ritter notes the veteran had a 
history of depression since coming home from the war, and 
that the veteran was treated by his family physician in the 
1940s, and he told him he had to work it out for himself.  
Dr. Ritter also noted the veteran manifested significant 
depression following an orthopedic operation in 1978, and he 
was treated at a Boston, Massachusetts, facility with 
medication, which ceased in the 1980s.  Dr. Ritter noted the 
veteran had ongoing symptoms of emotional lability, sadness, 
as well as nightmares about battle.  He observed that he 
believed the veteran's symptoms were the result of his 
service.

VA treatment records of January 2003 note the veteran's 
diagnoses and problem areas to include coronary artery 
disease, hypertension, a depressive disorder, and cervical 
and bilateral knee disorders.  None of these records offer 
any opinion or comment to the effect that any of the 
veteran's disorders are causally linked to his active 
service.

PTSD.  The veteran attributes his PTSD to his service in 
Okinawa.  He concedes the Japanese had surrendered by time he 
arrived on Okinawa, but there were Japanese troops in hiding 
on the island and he was involved with flushing them out and 
cleaning our their bunkers.  Although he did not mention it 
at the hearing, the veteran noted on his completed PTSD 
Questionnaire, received by the RO in July 2004, that he 
witnessed the injury of a young lieutenant who accidentally 
chambered a machine gun round while an unexpended shell was 
still in the chamber.  Both shells detonated and wounded the 
officer.

VA treatment records of 2003 note the veteran's reports of 
depression, crying spells, and anxiety, as well as his 
reports of nightmares.  The treatment records did not report 
a diagnosis of PTSD-only depression and anxiety.

A June 2005 rating decision denied service connection for 
PTSD, depression, hypertension, a bilateral knee disorder, a 
back disorder, and a heart disorder.  An RO letter, also of 
June 2005, notified the veteran of the decision and of his 
appellate rights.  The claims file contains nothing to 
indicate he did not receive the June 2005 decision letter, or 
any record that the U.S. Postal Service returned it to VA as 
undeliverable.  Neither is there any record of his having 
submitted a timely, e.g., within one year of the date of the 
decision letter, Notice of Disagreement with that decision.  
Thus, the June 2005 decision became final and binding on the 
veteran.  See 38 C.F.R. §§ 20.200, 20.302.

The RO received a "Notice of Disagreement" from the veteran 
in February 2007.  In a reply of the same month, the RO 
informed him his effort to appeal the June 2005 rating 
decision was untimely, he needed to submit new and material 
evidence to reopen the claims, and that he had the right to 
appeal the timeliness determination.  See 38 C.F.R. § 19.34.  
There is no evidence in the claims file that the veteran 
appealed that determination.


New and Material Evidence

Once a decision becomes final, absent submission of new and 
material evidence, a claim may not thereafter be reopened or 
readjudicated by VA.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 
3.156(a); Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  
"New" evidence means more than evidence that has not 
previously been included in the claims folder.  38 C.F.R. § 
3.156.  See Evans v. Brown, 9 Vet. App. 273, 284 (1996), 
wherein the United States Court of Appeals For Veterans 
Claims (Court) held that the question of what constitutes new 
and material evidence requires refers only to the most recent 
final disallowance of a claim.  The evidence, even if new, 
must be material, in that it is evidence not previously of 
record that relates to an unestablished fact necessary to 
establish the claim, and which by itself or in connection 
with evidence previously assembled raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a);  Prillaman v. Principi, 346 F.3d 1362 (Fed. Cir. 
2003).  Moreover, if it is determined that new and material 
evidence has been submitted, the claim must be reopened and 
considered on the merits.  See generally Elkins v. West, 12 
Vet. App. 209 (1999).

The Court has further held that, in determining whether 
evidence is new and material, the credibility of the new 
evidence is, preliminarily, to be presumed.  If the 
additional evidence presents a reasonable possibility that 
the claim could be allowed, the claim is accordingly reopened 
and the ultimate credibility or weight that is accorded such 
evidence is ascertained as a question of fact.  Id; Justus v. 
Principi, 3 Vet. App. 510 (1992).

Analysis

The legal requirements for service connection are set forth 
above, and they are incorporated here by reference.  Further, 
service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with the applicable 
regulatory criteria, which is: a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f); Cohen v. 
Brown, 10 Vet. App. 128 (1997).  Section 4.125(a) of 38 
C.F.R. incorporates the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS-IV (DSM-IV) as the governing criteria for diagnosing 
PTSD.  If the evidence establishes that the veteran engaged 
in combat with the enemy and the claimed stressor is related 
to that combat, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions, or 
hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).  

If, however, the veteran did not serve in combat, or if the 
claimed stressor is not related to combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  See Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony alone cannot, as a matter of law, establish the 
occurrence of a non-combat stressor.  See Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Furthermore, an opinion by a 
medical health professional based on post-service examination 
of the veteran cannot be used to establish the occurrence of 
a stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-96 
(1996).

With the exception of the PTSD, the only evidence added to 
the record since the June 2005 rating decision is the 
veteran's hearing testimony and his written submissions on 
the record.  This evidence, however, is merely a reiteration 
of his previously made arguments.  So it is neither new nor 
material but redundant.  See Reid v. Derwinski, 2 Vet. App. 
312, 315 (1992).  Concerning the assertion that hypertension 
is secondary to depression, the claim of entitlement to 
service connection for depression has not been reopened, 
service connection for depression is not in effect, and a 
layman is not qualified to render a medical opinion regarding 
the etiology of a disorder.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  Further, in Routen v. Brown, 
10 Vet. App. 183, 186, (1997), the Court specifically held 
that "[l]ay assertions of medical causation cannot suffice to 
reopen a claim under 38 U.S.C. 5108."  Consequently, no new 
evidence, as defined by applicable regulations, has been 
received on the issue of service connection for depression, 
back, neck, and bilateral knee disorders, heart disease, and 
hypertension.  In the absence of any new evidence to assess, 
there can be no materiality.  38 C.F.R. § 3.156(a).  The 
benefit sought on appeal is denied.

The evidentiary picture is somewhat more favorable to the 
veteran on the PTSD claim, at least at this stage of the 
proceedings.  Evidence added to the record since the June 
2005 rating decision includes a January 2007 VA entry that 
notes the veteran's frustration that his claimed World War II 
stressors were not acknowledged as the source for his 
depression.  Continued anti-depressant medication was noted.  
The assessment of the veteran's symptoms included, 
"Depression/PTSD likely."

While the above assessment is not a multi-axial diagnosis in 
light of the complete absence of a prior medical evidence of 
a diagnosis of PTSD, the diagnostic impression is sufficient 
to constitute both new and material evidence.  It is new in 
that it was not before rating officials in 2005 and it is not 
redundant with other evidence of record.  It is material in 
that it addresses one of the requirements for service 
connection, a diagnosis of PTSD, albeit tentative.  The Board 
notes that it was entered by a nurse practitioner, rather 
than a psychiatrist, psychologist, or licensed social worker, 
but she is presumed to possess sufficient medical training to 
make that preliminary assessment.  Further, as noted above, 
all evidence submitted to reopen a claim is presumed 
credible, which means it is not tested at this time for its 
ultimate weight.  As new and material evidence has been 
received, the claim of entitlement to service connection for 
PTSD is reopened.  38 C.F.R. § 3.156(a).


ORDER

New and material evidence has not been received to reopen a 
claim for entitlement to service connection for 
arteriosclerotic heart disease.  The petition to reopen is 
denied.

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for bilateral tinnitus is 
denied.

New and material evidence has not been received to reopen a 
claim for entitlement to service connection for depression.  
The petition to reopen is denied.

New and material evidence has not been received to reopen a 
claim for entitlement to service connection for a low back 
disorder.  The petition to reopen is denied.

New and material evidence has been received to reopen a claim 
for entitlement to service connection for PTSD.  

New and material evidence has not been received to reopen a 
claim for entitlement to service connection for hypertension.  
The petition to reopen is denied.

New and material evidence has not been received to reopen a 
claim for entitlement to service connection for bilateral 
knee disorder.  The petition to reopen is denied.


REMAND

In light of the fact the veteran's PTSD claim has been 
reopened, he not only is entitled to additional assistance 
but also an examination.  See 38 C.F.R. § 3.159(c)(4)(iii).  
Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the names and 
addresses of all medical care providers who 
have treated the veteran for PTSD since 
discharge.  After securing any necessary 
release, the RO should obtain these records, 
including ongoing VA treatment records.

2.  Thereafter, the RO must endeavor to 
confirm the veteran's stressors.  In this 
regard, the RO is to ask the veteran to 
provide specific identifying information 
related to the lieutenant supposedly wounded 
by the machine gun incident, as well as a 
specific 30 to 60-day time period during which 
any alleged stressor occurred.  Inform the 
veteran that no research request will be 
submitted to the U. S. Army and Joint Services 
Records Research Center (JSRRC) if he is 
unable to provide specific identifying 
information and a date within the required 
time frame.

3.  If, and only if, an in-service stressor 
is independently verified, the RO should 
arrange for an appropriate psychological 
and psychiatric examinations of the 
veteran.  Ensure the claim file is provided 
to the examiner(s) and request that all 
appropriate diagnostic tests for PTSD be 
performed.  After examining the veteran, 
reviewing the psychological testing 
results, and reviewing the claims folders, 
the examiner(s) should diagnose any 
acquired psychiatric disorder present.  If 
PTSD is diagnosed the specific 
independently verified stressor used to 
support the diagnosis must be set forth.  
If another psychiatric disorder is present, 
the etiology of that disorder should be 
described.  To the extent a determination 
cannot be made without resort to 
speculation, that too should be noted in 
the examination reports.

4.  The veteran is hereby notified that it 
is his responsibility to report for any VA 
examination, to cooperate in the 
development of the claims, and that the 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claims.  38 C.F.R. §§ 3.158, 
3.655.  In the event that the veteran does 
not report for any ordered examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address prior to the date of the 
examination.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  After the development requested has been 
completed, the RO should review any 
examination report to ensure that it is in 
complete compliance with the directives of 
this REMAND.  If the report is deficient in 
any manner, the RO must implement corrective 
procedures at once.

6.  Then readjudicate the veteran's claim in 
light any additional evidence obtained.  
If the claim remains denied, send him and 
his representative a Supplemental Statement 
of the Case and give them an opportunity to 
respond to it before returning the file to 
the Board for further appellate 
consideration.

The case should then be returned to the Board for further 
appellate consideration.  The Board intimates no opinion as 
to the ultimate outcome of this case.  The veteran need take 
no action unless otherwise notified.  VA will notify him if 
further action is required on his part.  He has the right to 
submit additional evidence and argument concerning the claims 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


